In two neglect proceedings, the mother appeals, as limited by her brief, from (1) so much of an order of the Family Court, Kings County (Ross, J.H.O.), dated November 2, 2006, as extended the placement of Donnell E.M., in effect, until April 24, 2007, and conditioned visitation upon his consent, and (2) so much of an order of the same court also dated November 2, 2006, as extended the placement of Jahkayia M., in effect, until April 24, 2007, and conditioned visitation upon her consent.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
The orders that are the subject of these appeals have been superseded by subsequent orders dated May 29, 2007 from which no appeals have been taken. Accordingly, the appeals must be dismissed as academic (see Matter of Kiara L., 18 AD3d 552 [2005]). Crane, J.P., Rivera, Angiolillo and Dickerson, JJ., concur.